Citation Nr: 0732908	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-15 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
hand disability.

2.  Entitlement to service connection for left hand 
disability.

3.  Entitlement to service connection for left knee 
disability.

4.  Entitlement to service connection for gastrointestinal 
disabilities, to include as due to undiagnosed illness.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1986 to February 1987, and on active duty from October 1990 
to June 1992.  He had service in the Southwest Asia theater 
of operations from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in April 2004, a statement of the case 
was issued in April 2005, and a substantive appeal was 
received in May 2005.  The veteran testified at a 
videoconference before the Board in March 2007.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  In a January 1993 rating decision, entitlement to service 
connection for residuals of right hand injury was denied; the 
veteran filed a notice of disagreement, a statement of the 
case was issued, but the veteran did not file a substantive 
appeal.  

2.  In July 2002, the veteran filed an informal claim to 
reopen entitlement to service connection for right hand 
disability.  

3.  Additional evidence received since the RO's January 1993 
decision which denied entitlement to service connection for 
residuals of right hand injury is new to the record, relates 
to an unestablished fact necessary to substantiate the merits 
of the right hand disability claim, and raises a reasonable 
possibility of substantiating the claim. 

4.  Right hand disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current right hand disability otherwise related to 
such service.

5.  Left hand disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current left hand disability otherwise related to 
such service.

6.  Left knee disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is any current left knee disability otherwise related to 
such service.

7.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

8.  The veteran's gastrointestinal symptoms have been 
attributed to the known clinical diagnoses of Celiac disease, 
gastroesophageal reflux disease, and irritable bowel 
syndrome.

9.  None of the gastrointestinal disorders diagnosed as 
Celiac disease, gastroesophageal reflux disease, and 
irritable bowel syndrome were manifested during active duty 
service or are otherwise related to service. 




CONCLUSIONS OF LAW

1.  The January 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received since the 
January 1993 denial, and the claim of service connection for 
residuals of right hand injury is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  Right hand disability was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.  Left hand disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

5.  Left knee disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

6.  Gastrointestinal disabilities, to include Celiac disease, 
gastroesophageal reflux disease, and irritable bowel 
syndrome, were not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in VCAA letters issued in June 2003 and 
January 2004.  The letter predated the April 2004 rating 
decision.  See id.  Subsequently, the veteran was issued 
another VCAA letter in April 2006.  Collectively, the VCAA 
letters notified the veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

In the April 2006 VCAA letter, the veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to service connection 
for left knee and bilateral hand disabilities, and 
gastrointestinal disabilities, any questions as to the 
appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records from his period of service, 
October 1990 to June 1992, and post-service VA outpatient 
treatment records from the VA Medical Centers in Seattle, 
Washington, and Providence, Rhode Island.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains several VA examination reports.  As will be 
discussed in more detail below, the Board has determined that 
further examinations or opinions are not necessary with 
regard to the claims of service connection for left knee and 
bilateral hand disabilities.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  New & Material:  Right hand

The Board notes here that it appears that the RO declined to 
reopen the veteran's claim of entitlement to service 
connection for right hand disability; however, in doing so 
conducted a merits analysis.  In any event, even if the RO 
determined that new and material evidence had not been 
received, the Board is not bound by that determination and 
must nevertheless consider whether new and material evidence 
has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  The veteran has had the opportunity to present 
evidence and argument in support of his appeal.  There is no 
indication that the Board's present review of the claim will 
result in any prejudice to him.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claim of service 
connection for right hand disability was received in July 
2002, and the regulation applicable to his appeal provides 
that new and material evidence means existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In June 1992, the veteran filed a claim of service connection 
for right hand disability.  In a January 1993 rating 
decision, the veteran's claim was denied on the basis that 
service medical records did not reflect any treatment for a 
right hand disability, and a post-service VA examination did 
not reflect a chronic right hand disability.  The veteran 
filed a notice of disagreement in March 1993, a statement of 
the case was issued in April 1993, however, the veteran did 
not file a substantive appeal.  Therefore, the RO's January 
1993 decision is final.  38 U.S.C.A. § 7105(c).

As noted, in July 2002, the veteran filed an informal claim 
of entitlement to service connection for bilateral hand 
disability, which was interpreted by VA as a claim to reopen 
entitlement to service connection for residuals of right hand 
injury and an initial claim of entitlement to service 
connection for left hand disability.  In the April 2004 
rating decision, the veteran's claim of entitlement to 
service connection for right hand disability was denied on 
the basis that new and material evidence had not been 
received to reopen the claim.  

Evidence of record at the time of the January 1993, denial 
consisted of service medical records, and a July 1992 VA 
examination and x-ray report.  

Evidence received since the January 1993, decision denying 
service connection for residuals of right hand injury is new 
and material.  Specifically, since the prior denial, the 
veteran has submitted a lay statement pertaining to his 
claimed in-service bilateral hand injuries; underwent a VA 
examination in June 2003; and, testified in March 2007 as to 
the specific right hand injury that he claims he sustained in 
service, and details regarding the medical treatment he 
claims he obtained post-service.  See March 2007 Transcript.  
Collectively, the new evidence relates to an unestablished 
fact necessary to substantiate the merits of the claim, and 
raises a reasonable possibility of substantiating the claim.  
The claim, therefore, is reopened.  38 U.S.C.A. § 5108.  The 
merits of the veteran's underlying service connection claim 
are addressed below.  

II.  Service connection:  Right hand, left hand and left knee

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background

Initially, the Board notes that the veteran contends that all 
of his claimed disabilities manifested during his second 
period of service, from October 1990 to June 1992.

Review of service medical records from October 1990 to June 
1992, reflect that in April 1991, the veteran sustained a 
left ankle inversion when he stepped in a hole while running.  
He was placed in a posterior splint for 10 days.  In May 
1991, approximately 5 weeks after sustaining the injury, he 
sought follow-up treatment.  He reported running 1 mile 
without pain or difficulty.  An x-ray was normal, and was 
negative for fracture.  The assessment was resolving left 
ankle sprain.  The service medical records do not reflect any 
complaints related to the left knee as a result of such left 
ankle injury, and such records do not reflect any treatment 
for a left knee injury.  Service medical records reflect that 
in March 1992, the veteran had an automobile accident.  He 
sustained right knee bruising; however, there is no 
indication that he sustained any left knee injury as a result 
of such accident.  The diagnoses were skull contusion with 
abrasion on forehead; contusion of right knee, questionable 
findings; and, shoulder contusion on right.

On a Report of Medical History completed by the veteran in 
April 1992 for separation purposes, despite checking several 
'Yes' boxes pertaining to other claimed 
symptoms/disabilities, he checked the 'No' box with regard to 
'trick or locked knee.'  Moreover, he reported his left ankle 
injury, and stated he was "doing well now" but did not 
report any left knee injury.  On an April 1992 Report of 
Medical Examination completed for separation purposes, his 
lower extremities and upper extremities were clinically 
evaluated as normal, and specific normal findings were 
reflected related to the left ankle.

In his initial June 1992 claim of entitlement to service 
connection for right hand disability, the veteran claimed 
that he injured his hand in the March 1992 in-service 
automobile accident.  The veteran did not claim entitlement 
to service connection for left knee or left hand 
disabilities.  

In July 1992, the veteran underwent a VA examination 
pertaining to the right shoulder, right knee, and right hand.  
He reported that he injured his right knee in the March 1992 
automobile accident.  He did not voice any complaints 
pertaining to the left knee.  He claimed that he injured his 
right hand in the same automobile accident.  He reported that 
he continued to experience discomfort in the hand.  If he 
moves his fingers, it continues to hurt and the pain 
sometimes becomes rather sharp.  He did not voice any 
complaints pertaining to the left hand.  On physical 
examination, there was full range of motion of both hands.  
The right hand, particularly the fifth metacarpal joint 
region was somewhat thickened and tender, and the examiner 
noted that there may have been a fracture with impaction, 
because it appeared to be a shorter metatarsal than on the 
left.  His hand had no loss of function of the fifth finger 
and there did not appear to be an appreciable weakness.  On 
physical examination of the knees, there was full range of 
motion equally.  There was somewhat of a popping when the 
knee joint was passively moved.  There was no medial or 
lateral weakness or movement and there was no subluxation.  
There was no evidence of any anatomic deformity.  The 
examiner diagnosed history of right knee injury with no 
physiological or functional impairment and no anatomic 
deformity.  The examiner did not report any clinical findings 
pertaining to the left knee.  With regard to the right hand, 
the examiner diagnosed an injury to the right hand and opined 
that there is a question of a fracture.  Otherwise, he has a 
contused fifth metacarpophalangeal joint which will take some 
time to overcome the symptoms.  No diagnosis or clinical 
findings pertaining to the left hand were reported.  An x-ray 
examination of the front, lateral and oblique views of the 
right hand was performed with attention to the fifth 
metacarpophalangeal joint area.  There was no fracture or 
subluxation.  The joint space and articular surfaces were 
normal.  The impression was normal right hand and wrist with 
attention to the fifth metacarpophalangeal joint.

In October 2000, the veteran filed a claim for an increased 
rating for service-connected right shoulder disability, and 
entitlement to service connection for hearing loss and 
residuals of left ankle injury.  Such claim for compensation 
did not reference any bilateral hand or left knee 
disabilities.

In May 2001, the veteran underwent a VA examination 
pertaining to the left ankle.  He did not voice any 
complaints pertaining to the left knee, or hands.

In December 2001, the veteran filed a claim for increased 
ratings for his service-connected disabilities, and also 
claimed disabilities related to Gulf War syndrome.  Such 
claim for compensation did not reference any bilateral hand 
or left knee disabilities.

In February 2002, the veteran underwent a VA examination 
pertaining to the right shoulder, left ankle, muscle 
pain/spasms, and headaches.  He did not voice any complaints 
pertaining to the left knee, and hands.  On physical 
examination, wrists and fingers were normal.  Range of motion 
of the knees was normal, and no laxity was detected.  

In July 2002, the veteran filed an informal claim for 
bilateral hand disability.  He did not reference any left 
knee disability.

In June 2003, the veteran submitted a statement in support of 
his claim of service connection for bilateral hand 
disability.  He claimed an arthritic condition of the hands 
due to damage as a mechanic starting in service.  He reported 
that his hands were crushed by a tow bar while unloading the 
maintenance vehicle.  He was outside the vehicle pulling, 
while another soldier was inside the vehicle pushing.  His 
name was called, the other solider lost his grip, and the tow 
bar fell crushing his hands in between the tow bar.  He 
denied seeking any treatment.  He continued his work as a 
mechanic with some pain.  He reported finding it difficult to 
hold and write with a pen.  

In June 2003, the veteran underwent a VA examination of the 
hands.  He reported to the examiner the claimed incident in 
which his hands were crushed by a tow bar.  He denied seeking 
any medical treatment, but reported that the condition was 
painful and interfered with his duties as a mechanic.  He 
denied seeking any subsequent treatment or evaluation, and 
denied taking any medications.  He reported pain in all of 
the joints of both hands.  The examiner noted that the 
veteran did not voice any complaints related to the hands in 
the February 2002 VA examination.  On physical examination, 
the hands were of normal configuration without signs of 
inflammation.  There was no loss of muscle mass or weakness.  
There was no sensory loss.  He had a good grip bilaterally.  
There was full range of motion of all the joints of the 
wrists and hands without discomfort.  There was flexion of 
the interphalangeal and the metacarpophalangeal articulations 
of both hands to 90 degrees and extension to 0 degrees 
without discomfort.  There was no sensory loss.  Pulses were 
normal.  The examiner's impression was contusions of hands.  
X-ray examinations of the hands were unremarkable.

In December 2003, the veteran filed an informal claim of 
service connection for left knee disability.

VA outpatient treatment records for the period December 1998 
to April 2004, do not reflect any complaints or treatment 
related to the left knee.  VA outpatient treatment records 
for the period December 1998 to October 2005, do not reflect 
any complaints or treatment related to the hands.  

In May 2004, the veteran initially sought VA medical 
treatment for the left knee.  He reported that he injured his 
knee during service.  He complained of pain, a buckling 
sensation, and locking.  The assessment was questionable left 
knee cyst and pain.  In July 2004, he reported constant knee 
pain, giving out and stiffness.  He denied any swelling or 
redness.  He reported that the onset of his knee symptoms was 
12 years prior when he fell in a hole.  He claims his left 
ankle was casted and his left knee was wrapped.  Upon 
physical examination, the impression was patella tracking 
disorder.  A May 2005 MRI did not show a cyst.  In May 2006, 
the veteran complained of chronic left knee pain as a result 
of a knee injury during service.  He reported that the pain 
had worsened since he put on weight due to gastrointestinal 
problems.  He reported that his knee occasionally locks up.  
The assessment was chronic left knee pain; sounds like 
meniscal symptoms, but has no hard signs or MRI evidence of 
meniscal pathology.

In November 2005, the veteran reported that he was a hit by a 
chair by his neighbor on his left hand, and reported that his 
hand had been "hurting since then."  The left hand appeared 
swollen, and there were subjective reports of tenderness to 
touch.  An x-ray examination was negative, and the final 
diagnosis was contusion left wrist.

In March 2007, the veteran testified at a Board hearing.  
With regard to his claimed right hand disability, he reported 
that it was injured in service when his hand was crushed 
between two bars.  He reported that there were no medical 
facilities available, and no medics available, so he did not 
report the injury.  He reported that subsequent to service, 
he sought treatment for his right hand disability at the 
Seattle VAMC, and also sought treatment at the Providence 
VAMC.  He also reported that he was receiving treatment at 
the time of the hearing.  With regard to his claimed left 
knee and left hand disabilities, he reported that during 
service he injured his left knee, left hip, and left ankle 
when he sustained a fall on a sidewalk.  He twisted his ankle 
and fell, and also injured his left side, including his knee 
and hand.  He testified that he awoke the next day and his 
"ankle was huge.  And so the medical people looked at that 
and they looked at my knee and my hands and I (inaudible) on 
my ankle.  I was on crutches for six weeks."  He reported 
that subsequent to service, he sought treatment for both the 
left knee and left hand at the Seattle and Providence VAMCs.  

Analysis - Right and left hand

As detailed hereinabove, the veteran has been rather 
inconsistent as to the claimed in-service incidents which led 
to his claimed right and left hand disabilities.  He 
initially claimed that he injured his right hand in the March 
1992 automobile accident, although service medical records 
from that accident are completely devoid of any complaints or 
treatment related to the right hand.  He also claimed that he 
injured both hands when they were crushed by a tow bar; 
however, he admittedly did not seek medical treatment.  
Although such incident may have indeed occurred, upon 
separation 14 months later, he did not voice any complaints 
related to either hand.  He has also claimed that he just 
injured his right hand in the tow bar incident, and injured 
his left hand when he injured his left ankle in April 1991.  
Records related to the left ankle inversion, however, do not 
contain any complaints, injury, or treatment related to the 
left hand.  Thus, despite the veteran's contentions regarding 
in-service injuries related to the hands, service medical 
reports and his separation examination are completely silent 
as to any hand complaints, treatment, or diagnosed 
disabilities

Not only are the service medical records completely devoid of 
any in-service injuries or diagnoses related to the hands, it 
appears that post-service VA medical reports and examinations 
do not reflect any chronic disability of the hands.  

The veteran testified that upon separation from service, he 
sought treatment for bilateral hand disabilities at the 
Seattle and Providence VAMCs; however, the VA outpatient 
treatment records on file do not reflect any complaints or 
treatment related to the hands.  In fact, recent VA 
outpatient treatment records do not reflect any complaints or 
treatment related to the hands, other than complaints related 
to a left hand injury sustained in November 2005.  

A month after separation from service, the veteran claimed 
disability related to the right hand, but did not voice any 
complaints related to the left hand.  Although the examiner 
noted that the fifth metacarpal joint of the right hand was 
somewhat thickened and tender, and could have been fractured 
as it appeared to be a shorter metatarsal than on the left, 
there was no loss of function.  Moreover, on x-ray 
examination, with particular attention to the fifth 
metacarpophalangeal joint, no fracture was detected.  No 
chronic disability was diagnosed with regard to the right 
hand, and, as noted, no complaints were voiced with regard to 
the left hand.  Additionally, the veteran underwent VA 
examinations in May 2001 and February 2002 and did not voice 
any complaints pertaining to the hands.  The February 2002 VA 
examination report reflects normal clinical findings 
pertaining to his wrists and fingers.

In June 2003, the veteran underwent a VA examination of the 
hands, and upon physical examination the impression was 
contusion of the hands, and x-ray examination was normal.  
There were no physical findings pertaining to the hands.

In light of service medical records being devoid of any 
bilateral hand complaints, treatment, or disabilities related 
thereto, and in light of the fact that post-service a chronic 
disability of the hands has not been rendered, service 
connection for bilateral hand disability is not warranted.  
Even affording the veteran the benefit of the doubt that he 
may have sustained an injury to the hands during any of the 
in-service incidents reported, the medical evidence of record 
does not reflect any residual hand disability as a result of 
the claimed incidents.  A veteran's belief that he is 
entitled to some sort of benefit simply because he had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board has considered the veteran's own lay statements to 
the effect that his claimed bilateral hand disability is 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The negative 
clinical and documentary evidence post-service for many years 
is more probative than the remote assertions of the veteran.  
The lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).

It is noted that the June 2003 VA examiner did not provide an 
opinion with regard to etiology of the contusion of the 
hands; however, per recent precedent it is not necessary to 
obtain a nexus opinion with regard to this service connection 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

The evidence does not establish a chronic disability of the 
hands, and the evidence does not establish that the veteran 
suffered "an event, injury or disease in service," with 
regard to his claimed bilateral hand disability, so it is not 
necessary to obtain a VA medical opinion with regard to 
etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
In other words, absent such evidence, the Board finds that it 
is unnecessary to require the veteran to report for another 
VA medical examination or to ask a medical expert to review 
the record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of a 
bilateral hand disability in service.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision with regard to this issue.  38 U.S.C.A. § 5107(b).

Analysis - Left knee

Upon review of the entire evidence of record, the Board finds 
that service connection is not warranted for left knee 
disability.  Initially, the veteran's service medical records 
are completely devoid of any in-service left knee injury, and 
devoid of any complaints of or treatment for a left knee 
disability.  Service medical records do reflect that the 
veteran sustained a left ankle inversion in April 1991; 
however, the records do not reflect any complaints, findings, 
or treatment related to the left knee.  

Furthermore, the medical evidence of record is completely 
devoid of any post-service complaints related to the left 
knee until May 2004, thus over 11 years after separation from 
service.  Notwithstanding this, he underwent a July 1992 VA 
examination pertaining to complaints related to the right 
knee, and did not voice any complaints related to the left 
knee, and physical findings related to the knees was normal.  
Likewise, in May 2001, February 2002, and June 2003, the 
veteran underwent VA examinations pertaining to other claimed 
disabilities, and did not voice any complaints related to the 
left knee.  He filed claims for compensation in June 1992, 
October 2000, December 2001, and July 2002, and did not claim 
a disability of the left knee.  Based on the lack of physical 
findings in the July 1992 and February 2002 VA examinations, 
the multiple VA examinations conducted since separation from 
service which are devoid of complaints related to the left 
knee, and multiple claims filed subsequent to service which 
are also devoid of any complaints related to the left knee, 
this suggests that the veteran did not have a left knee 
disability during this period of time.  It was not until 
January 2004, over 11 years after service that he initially 
claimed a left knee disability, and four months later that he 
sought medical treatment for any such complaints.  

Recent treatment records reflect a diagnosis of chronic left 
knee pain, without any specific physical findings; however, 
it is clear that any current left knee disability is not 
etiologically related to service.  The Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the veteran's own lay statements to 
the effect that his left knee disability is causally related 
to his active service; however, it is noted that there is no 
medical evidence of record to support such a theory and the 
veteran has not been shown to have the medical expertise 
necessary to render such an opinion.  Espiritu, supra.  The 
negative clinical and documentary evidence post-service for 
over 11 years is more probative than the remote assertions of 
the veteran.  The lack of continuity of treatment may bear in 
a merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage, supra.

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim; however, such is not required as the 
standards of McLendon are not met in this case. 

The evidence does not establish that the veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed left knee disability, so it is not necessary to 
obtain a VA medical opinion with regard to etiology.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In other 
words, absent such evidence, the Board finds that it is 
unnecessary to require the veteran to report for a VA medical 
examination or to ask a medical expert to review the record 
because any examination report or medical opinion could not 
provide competent evidence of the incurrence of a left knee 
injury in service.  Moreover, given the absence of any 
competent evidence of the claimed post-service disability 
until more than 11 years after service, any current opinion 
provided at this point would be no more than speculative.  
See 38 C.F.R. § 3.102 (2006) (a finding of service connection 
may not be based on a resort to speculation or even remote 
possibility).  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision with regard to this issue.  38 U.S.C.A. § 5107(b).

III.  Service connection:  Gastrointestinal disabilities

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

A November 2000 VA outpatient treatment record reflects that 
the veteran had started "asas" three weeks prior, and 
developed gastrointestinal symptoms two weeks prior, 
described as a sharp pain in the esogeal area.  He had 
started "asa" because of fear of cardiac risks.  He 
reported nausea but no vomiting.  He reported constipation 
and diarrhea.  The assessment was dyspepsia, and he was 
prescribed Ranitidine for eight weeks for gastroesophageal 
reflux disease (GERD) precautions.  He was instructed to stop 
"asa."

A March 2001 VA outpatient treatment record reflects a 
history of GERD problems managed with dietary discretion.

A December 2003 VA outpatient treatment record reflects 
complaints of crampy abdominal pain alleviated with 
defecation, change in frequency and consistency of stool with 
mucus/gas, and no history of weight loss, bright red blood 
per rectum, melena, or extraintestinal symptoms.  The 
examiner noted that his symptoms are consistent with 
irritable bowel syndrome (IBS); however, he needed to be 
testing for possibility of Celiac disease.  The examiner also 
noted a diagnosis of GERD with no associated dysphagia, 
weight loss, abdominal pain, or odynophagia.  

A June 2004 VA outpatient treatment record reflects a 
diagnosis of Celiac disease, biopsy proven.  It was noted 
that his symptoms will likely require at least three months 
to completely resolve on a gluten free diet.  A diagnosis of 
GERD was also reflected.  

In May 2005, the veteran sought follow-up treatment for 
chronic diarrhea, Celiac disease.  It was noted that the 
veteran had a longstanding history of a 'bowel problem' for 
10 years since he returned from the Gulf War.  He reported 
symptoms of abdominal cramping and urgency with alternating 
frequency of stools varying from one to none daily up to five 
to six times daily, loose, occasional mucosa, and no blood.  
His cramping is alleviated with defecation.  The examiner 
noted that he was diagnosed with Celiac disease by serology 
and biopsy.  Since initiating a gluten free diet, he reported 
feeling less fatigued and had gained 10 pounds.  He still 
reported diarrheal and abdominal cramping complaints.  Upon 
physical examination, the examiner noted biopsy proven Celiac 
disease, and chronic diarrheal symptoms, likely IBS.  

As noted, the veteran has claimed gastrointestinal 
disabilities, to include as due to undiagnosed illness.  In 
order to establish service connection for his claimed 
disabilities due to an undiagnosed illness, the legal 
criteria provide, in pertinent part, that the illness or 
symptoms not be attributable to any known clinical diagnosis 
by history, physical examination, and/or laboratory tests.  
38 C.F.R. § 3.317.  While acknowledging the veteran's 
complaints of gastrointestinal disabilities since serving in 
the Gulf War, such symptoms have been attributed to the 
diagnoses of Celiac disease, GERD, and IBS, thus service 
connection for gastrointestinal disabilities due to an 
undiagnosed condition is not warranted.  

The Board has also considered the veteran's claims of 
entitlement to service connection for gastrointestinal 
disabilities, to include Celiac disease, GERD, and IBS, under 
a direct theory of entitlement.  Service medical records, 
however, are devoid any complaints or clinical findings 
pertaining to gastrointestinal symptoms.  The April 1992 
examination performed for separation purposes reflects that 
his 'abdomen and viscera' and 'G-U system' were clinically 
evaluated as normal.  On the April 1992 Report of Medical 
History completed by the veteran, he checked the 'No' box 
with regard to 'frequent indigestion' and 'stomach, liver, or 
intestinal trouble.'  In any event, the veteran does not 
claim that he sustained gastrointestinal disabilities during 
service.  The crux of the veteran's argument is that his 
gastrointestinal symptoms developed as a result of his 
service in the Persian Gulf, however, as already determined 
service connection under an undiagnosed illness theory of 
entitlement is not warranted.  The evidence does not support 
a finding that any gastrointestinal symptoms are 
etiologically related to service, thus entitlement under a 
direct theory of entitlement is also not warranted.




ORDER

The claim of service connection for right hand disability is 
reopened.  To this extent, the appeal is granted.  

Service connection for right hand disability, for left hand 
disability, and for left knee disability is not warranted.  
Service connection for gastrointestinal disabilities, to 
include Celiac disease, gastroesophageal reflux disease, and 
irritable bowel syndrome, is not warranted.  To this extent, 
the appeal is denied. 


REMAND

In a June 2003 PTSD stressor statement, the veteran claimed 
that in June 1992 in the country of Turkey, he participated 
in Operation Provide Comfort, where he put dead bodies in 
body bags.  He reported that he was a member of the 6th 
Battalion, 159th Aviation.  Such stressor was issued to the 
United States Armed Services Center for Unit Records Research 
(CURR) (now known as the U.S. Army and Joint Services Records 
Research Center (JSRRC)) for attempted verification.  A March 
2004 CURR response stated that information available 
indicated that his unit participated in Operation Provide 
Comfort, but they were unable to locate specific information 
concerning body bag detail.  At the March 2007 Board hearing, 
the veteran testified that he was part of the Charlie Company 
6159 Aviation during service.  His unit was stationed in 
Turkey from December 1991, to January 1992.  He again stated 
that during this time in Turkey, his job was to dig out dead 
bodies as a result of an avalanche, and place such bodies in 
body bags.  The RO's attention is directed to the March 2007 
transcript for specific details and information.  

VBA's Adjudication Procedure Manual, M21-1, Part III,  
5.14(b)(3) provides, "In cases where available records do 
not provide objective or supportive evidence of the alleged 
in[-]service traumatic stressor, it is necessary to develop 
for this evidence."  The adjudication manual also provides, 
"If a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in[-]service stressor 
contact [the United States Armed Services Center for the 
Research of Unit Records]."  Based on the additional 
information provided by the veteran, the RO should attempt to 
obtain corroborating evidence of the veteran's alleged 
stressor.

If a claimed stressor is verified, the veteran should be 
scheduled for a VA examination to assess the nature and 
etiology of his claimed PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims 
folder and prepare a summary of all 
stressors alleged by the veteran, to 
include the December 1991 to January 
1992, duties in Turkey of digging out 
bodies as a result of an avalanche, and 
placing such bodies in body bags.  This 
summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to JSRRC, Kingman 
Building, Room 2C08, 7701 Telegraph Road, 
Alexandria, Virginia 22315-3802.  That 
agency should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, including 
operational orders and other pertinent 
reports pertaining to the veteran's 
units.  

2.  If, and only if, a claimed stressor 
is corroborated, the veteran should be 
scheduled for a VA PTSD examination.  
It is imperative that the claims file 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  

     The examiner should be informed of 
the details of the corroborated 
stressor.  If PTSD is diagnosed, the 
examiner should clearly indicate 
whether or not it is due to a 
corroborated stressor. 

3.  After completion of the above, the 
RO should review the expanded record 
and readjudicate the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this 
claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide him an opportunity to respond 
before this case is returned to the 
Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


